Citation Nr: 1742757	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 15-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for an unspecified trauma related disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1948 to March 1952, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period of appeal, the Veteran's unspecified trauma related disorder has been manifested by: appropriate affect; depressed or fair mood; anxiety; panic attacks once a month; irritability without periods of violence; appropriate appearance and hygiene; speech within normal limits; good cognition; appropriate judgment; chronic sleep impairment; intact memory; nightmares; avoidance of crowds; hypervigilance; no suicidal ideations, homicidal ideations, or hallucinations; GAF scores between 40 and 60; and occupational and social impairment with, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected unspecified trauma related disorder have not been met for any portion of the appeal period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9413 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In June 2014, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of increased disability compensation claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's pertinent VA and private treatment records have been secured. The Veteran was also afforded a VA medical examination in July 2016. In an August 2016 letter, the Veteran challenged the adequacy of the July 2016 examination. See August 2016 correspondence. For the reasons discussed below, the Board finds that the examination obtained is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for an anxiety disorder, not otherwise specified (NOS), was granted by the RO in a March 2009 rating decision. A 30 percent initial disability rating was awarded. In an October 2014 rating decision, the Board recharacterized the disability as an unspecified trauma related disorder and continued the 30 percent rating. The Veteran contends that his unspecified trauma related disorder is more disabling than currently evaluated.

The regulations establish a general rating formula for mental disorders. 38 C.F.R. 
§ 4.130. Under the General Rating Formula, a 30 percent rating is warranted for unspecified trauma related disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events). A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2, 4.126. 

Within the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV, and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. 
In March 2017, the RO certified the matter for appeal. Therefore, DSM-5 applies to this case. According to the DSM-5, clinicians do not typically assess Global Assessment Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score.  However, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126(a).

Further review of the record reveals that the Veteran visited his VA primary care physician in September 2008. See September 2008 VA primary care physician note. According to the physician, a screening for depression was positive. Subsequently, the Veteran presented to a mental health evaluation. See October 2008 VA mental health initial evaluation note. During the evaluation, the Veteran reported difficulty sleeping, including nightmares and waking up in a cold sweat. He also expressed feelings of depression and anxiety and reported that he did not like to be around crowds. A mental status examination found that his appearance was appropriate, his speech was low and clear, his affect was depressed, and his cognitive functions and judgment were appropriate. In addition, the Veteran denied having any suicidal ideations, homicidal ideations, or hallucinations. The Veteran was diagnosed with posttraumatic stress disorder (PTSD) and given a GAF score of 40. A subsequent mental health evaluation reflected similar results while providing a GAF score of 55. See October 2008 VA mental health outpatient note; see also December 2008 and January 2009 VA mental health outpatient notes.

The Veteran underwent a VA psychiatric examination in February 2009. See February 2009 Compensation & Pension Examination Note. During the examination, the Veteran reported that he makes most of the major household decisions and regularly takes care of household chores and maintenance, such as cooking and cleaning. Id. He also reported that he regularly takes care of household chores and maintenance, such as cooking and cleaning, and routinely shops for groceries and goods independently, though he shops at times when he can avoid crowds. Id. In addition, the he stated that he maintains good relationships and regular contact with his children and grandchildren. Id. He reported that he generally trusts most people and gets along with others. Id. He also reported that he has many close friends and gets together with them about every other day. Id. Further, the Veteran reported that he has good relationships with his neighbors and interacts with them. Id. He stated that he actively participates in social events at his church, participates in Veteran service organization events, and routinely has pleasant interactions with community members. Id. The examiner noted that the Veteran manages all his finances without evidence of irresponsibility.

According to the examiner, the Veteran complained of sleep disturbance, war-related dreams, and persistently-elevated anxiety. A mental status examination revealed that the Veteran was appropriately groomed, exhibited appropriate hygiene, had normal speech, was well-oriented, had intact abstract reasoning, intact memory, fair judgment, full-raged affect, and no reported suicidal or homicidal thoughts. In addition, the Veteran reported that his mood was "pretty fair." See February 2009 Compensation & Pension Examination Note. No limitations to activities of daily living were noted except the Veteran's avoidance of crowds while shopping. The examiner noted reports of panic attacks, which began after the Veteran was discharged from service and which currently occur once a month. The panic attacks are reportedly characterized by sudden onset with rapid escalation and induce accelerated heart rate, sweating, shaking, sensations of shortness of breath, chest pain, nausea, feeling unsteady, hot flashes, and subsequent emotional exhaustion. The examiner attributed the Veteran's reports of depression to the passing of the Veteran's wife, not to his military service. The examiner concluded that the Veteran did not meet the full criteria for PTSD and diagnosed him with anxiety disorder, NOS. A GAF score of 60 was provided. The examiner also determined that the Veteran's anxiety symptoms resulted in occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks. See also March 2009 VA mental health outpatient note.

In August 2009, the Veteran presented to the mental health clinic. See August 2009 VA mental health outpatient note. According to the corresponding progress note, the Veteran reported that he was "doing good." Id. A mental status examination found that he was fully oriented, appropriately dressed, was calm, and exhibited normal speech and good cognition. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id.; see also November 2009, March 2010, July 2010 VA mental health outpatient notes.

The Veteran visited the mental health clinic again in September 2011. See September 2011 VA mental health outpatient note. He reported that he was doing fairly well on current medications. Id. A mental status examination reflected that he was appropriately dressed, had normal speech, had an appropriate affect, had a depressed mood, had appropriate judgment, and exhibited good decision-making and cognition. He denied having suicidal ideations, homicidal ideations, or hallucinations. Id. A GAF score of 55 was provided. In a subsequent visit, he reported that he still experienced nightmares. See December 2011 VA mental health outpatient note; see also May 2012, August 2012, November 2012, January 2013, April 2013 VA mental health outpatient notes.

In August 2013, the Veteran presented to the mental health clinic and reported that he felt fair. See August 2013 VA mental health outpatient note. A mental status examination revealed that he was fully oriented, appropriately dressed, and exhibited appropriate affect, depressed mood, normal speech, good cognition, appropriate judgment, and good decision-making. The Veteran denied having suicidal ideations, homicidal ideations, or hallucinations. Id. A GAF score of 55 was assessed. In a subsequent visit, the Veteran reported feeling nervous. See November 2013 VA mental health outpatient note. A depression screening was negative. See also May 2014 VA mental health outpatient note.

The Veteran returned to the mental health clinic in August 2014. See August 2014 VA mental health outpatient note. According to the corresponding progress note, the Veteran stated "I am doing pretty good. I can't complain." Id. An examination found his mental status largely unchanged. A GAF score of 60 was assigned.

A VA psychiatric examination took place in October 2014. See October 2014 VA Compensation & Pension Examination Note. According to the examiner, the Veteran indicated that he has several friends and regularly attends church, though he avoids big crowds. The Veteran also reported that he continues to have poor sleep, nightmares of traumatic events, and anxiety. The Veteran stated that he often wakes up flailing and fighting and usually cannot return to sleep. See October 2014 VA Compensation & Pension Examination Note. The anxiety reportedly manifested as worrying in excess, feeling tense, and trouble relaxing. However, he denied having panic attacks. Id. In addition, he complained of occasional periods of depression in part due to the passing of his sons. Id. He reported depression symptoms of withdrawal, irritability, mild anhedonia, loss of interest in usual activities, decreased libido, fluctuating appetite, decreased motivation, and apathy. Id. According to the Veteran, the symptoms do not last more than a day or two.

A mental status examination reflected that the Veteran was neatly groomed, well-oriented, had speech within normal limits, did not have any obvious thought impairment, had intact memory, and exhibited a dysphoric affect that became tearful as he discussed the loss of his wife and children as well as his military stressors. The Veteran denied experiencing suicidal ideations, homicidal ideations, or hallucinations. Id. The examiner noted diagnoses of unspecified trauma related disorder and bereavement and determined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. Simultaneously, the examiner found that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because the symptoms of each diagnosis overlap and cannot be further distinguished without speculation. See also December 2014, March 2015, November 2015 VA mental health outpatient notes.

The Veteran saw a private physician in September 2015. See September 2015 progress note by Dr. S.F. According to the private physician, the Veteran was alert, oriented, and cooperative and exhibited intact cognitive functions. The Veteran again saw a private medical provider in December 2015. See December 2015 U.M.G. office visit note. According to the corresponding progress note, the Veteran exhibited normal judgment and insight, was fully oriented, and had a happy mood.

In March 2016, the Veteran presented to the VA mental health clinic. See March 2016 VA mental health outpatient note. The Veteran reported that he was "going good" as long as he continued on his medications. A mental status examination revealed that he was well-oriented, had a euthymic mood, stable affect, appropriate appearance, regular speech, friendly and pleasant attitude, grossly intact cognition, and good self-esteem. In addition, the Veteran denied having illusions, hallucinations, suicidal ideations, or homicidal ideations. See also July 2016 VA mental health outpatient note.

An additional VA psychiatric examination took place in July 2016. See July 2016 Compensation & Pension Mental Health Note. According to the examiner, the Veteran reported that he gets along very well with his children, has friends, and attends church regularly. Id. In addition, he did not endorse anhedonia or a loss of interest in previously-enjoyed activities. With regard to his mental health, the Veteran reported that he has difficulty sleeping and "has crazy dreams sometimes." Id. He also reported that he has not had traumatic dreams recently, but stated that he "did have some on account of the medicine when [he] had open heart surgery." Id. He reported that he sleeps 6 to 7 hours per night with initial and middle insomnia, but does not generally experience intrusive, trauma-related thoughts. Id. He also stated that he "tries to occupy [his] mind by taking care of the garden and tries not to think about things like that anymore." Id. Further, the Veteran stated that he experiences episodic anxiety and that he "just gets weak and nervous sometimes and has to sit down and take it easy for a little while." Id. However, he stated that he no longer experiences depressed mood and denied crying spells, irritability, difficulty concentrating, and feelings of worthlessness or hopelessness. He also denied having suicidal ideations. The examiner determined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In an August 2016 letter, the Veteran stated that the July 2016 VA examination "was a joke" due to the short length of the examination. See August 2016 correspondence. Specifically, the Veteran stated that the examiner did not spend 5 minutes with him because he was weak. Id. In addition, the Veteran indicated that his condition has gotten worse because his family doctor added a medicine to his regiment. Id.

Most recently, in September 2016, the Veteran presented to the VA mental health clinic. See September 2016 VA mental health outpatient note. According to the corresponding progress note, the Veteran indicated that he was doing "pretty good." Id. No mood or anxiety symptoms were noted. However, the Veteran reported waking up during his sleep. Id. In addition, he reported that he cooks, cleans, and takes care of other household chores as much as he can. Id.
Upon review of the record, the Board finds that the competent and credible evidence of record establishes that the criteria for an initial rating in excess of 30 percent for unspecified trauma related disorder have not been met for any period.

Throughout the period of appeal, the Veteran's unspecified trauma related disorder has been manifested by, at worst, depressed mood and affect, anxiety, irritability without periods of violence, panic attacks once a month, chronic sleep impairment, hypervigilance, and nightmares. The record does not reflect any reports of hallucinations or active suicidal or homicidal ideations. While a GAF score of 40 was initially assessed, the Veteran's mental health providers consistently provided GAF scores of 55 and 60 thereafter based largely the same reported symptomatology. The Veteran reported being socially active with his family, friends, and community as well as and being engaged in household chores and activities, although he avoids crowds while shopping. Based on this symptomatology, the VA examinations of record found occupational and social impairment with, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran's private treatment records do not reflect a more severe psychiatric symptomatology. The Board finds no evidence to doubt the credibility of VA and private medical professionals of record. Further, the most recent treatment records reflect that the Veteran's service-connected mental disorder has actually improved. At the July 2016 VA examination, the Veteran denied having symptoms of depression or irritability. In a subsequent mental health consultation, he stated that he felt "pretty good" and reported no mood or anxiety symptoms. See September 2016 VA mental health outpatient note. 
The Veteran challenges the adequacy of the July 2016 VA examination, indicating that the examination was too short and that his condition has worsened. See August 2016 correspondence. However, the examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the findings rendered. The Board understands that the Veteran is currently in hospice care due to nonservice-connected leukemia. However, with respect to the severity of his service-connected unspecified trauma related disorder, neither the Veteran's VA nor his private treatment records reflect a worsening of his symptoms. Moreover, the July 2016 VA examination took place shortly before the Veteran's letter regarding the examination. Therefore, the Board finds that the July 2016 VA examination is adequate and accurately reflects the severity of the Veteran's unspecified trauma related disorder. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the Board finds the Veteran competent to testify to a worsening of his psychiatric symptoms and to being prescribed additional medication. See Layno v. Brown, 6 Vet. App. at 470. There is no evidence to doubt his credibility. However, in reviewing all of the credible evidence of record, the Board finds greater probative value in the consistent findings of the Veteran's VA and private medical providers. Accordingly, the Board determines that the criteria for a rating in excess of 30 percent for unspecified trauma related disorder have not been met for any portion of the appeal period.

In reaching these conclusions, the Board has considered the arguments made in the Veteran's August 2017 appellate brief. In doing so, the Board carefully reviewed the portions of the medical record cited, including reports of nervousness, anxiety, severe sleep interruption from stressor-related nightmares, avoidance of large crowds, irritability, depression, isolation, decreased motivation, and loss of interest in activities. In addition, the Veteran cited a report of possible memory loss in a September 2013 audiology consultation. The Board notes that these symptoms were considered by the VA examiners in their review of the Veteran's treatment history. Moreover, the Veteran's memory has been consistently found to be intact with no reports of memory trouble. See October 2014 VA Compensation & Pension Examination Note; February 2009 Compensation & Pension Examination Note.

In addition, the Board acknowledges the Veteran's indication that he had a GAF score between 50 and 55. Scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Further, scores of 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV. As stated above, the Board will consider the assigned GAF score in light of the Veteran's actual symptoms. Accordingly, in reviewing the record, the Board finds that the severity of symptoms contemplated by the assigned GAF scores do not correspond to the Veteran's actual reported symptomatology. Throughout the period of appeal, the Veteran reported having an active social life, including regular positive interactions with family, friends, and his community. See July 2016 Compensation & Pension Mental Health Note; October 2014 VA Compensation & Pension Examination Note; February 2009 Compensation & Pension Examination Note. The record lacks any indications of active suicidal or homicidal ideations or a criminal record. While the record reflects the occurrence of panic attacks, they reportedly occurred once a month and have ceased. See October 2014 VA Compensation & Pension Examination Note; February 2009 Compensation & Pension Examination Note. The Veteran's speech was consistently normal. He has also not exhibited a flattened affect during the period of appeal. While not bound to the examiners' assessments, the Board finds that a rating in excess of 30 percent is not consistent with his overall disability picture when considering the totality of the evidence of record. 38 C.F.R. §§ 4.2, 4.126.

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does shows, that his unspecified trauma related disorder is adequately contemplated by the schedular rating criteria. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board also notes that it has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for an unspecified trauma related disorder is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


